EXHIBIT 99.1 T604.682.3ir@levon.com Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 TSX Trading Symbol: LVN Berlin & Frankfurt:LO9 October 15, 2014 OTCQX: LVNVF Levon Resources Ltd. Acquires 9.9% of Pershing Gold Levon Resources Ltd. (the Company) TSX:LVN, USOTCQX: LVNVF is pleased to announce it has agreed to make an investment into Pershing Gold Corporation (“Pershing”) in the amount of US $9.85 million, acquiring 35,178,572 shares of common stock of Pershing, representing an approximate 9.9% interest in Pershing. The transaction is expected to close on or about October 17, 2014. Pershing’s common stock is traded on the OTCQB under the symbol PGLC. The common shares have not been registered under the United States Securities Act of 1933, as amended, or any applicable state securities laws and may not be offered or sold in the United States unless registered under the Securities Act or pursuant to an exemption from such registration requirements. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of the foregoing securities in any jurisdiction, including in the United States, in which such offer, solicitation or sale would be unlawful. About Levon Resources Ltd. Levon is a gold and precious metals exploration Company, exploring the company's 100% owned flagship Cordero bulk tonnage silver, gold, zinc, and lead project near Hidalgo Del Parral, Chihuahua, Mexico. For further information, contact the Company IR Direct at 604-682-2991, or main office number 604-682-3701. ON BEHALF OF THE BOARD "Ron Tremblay" Ron Tremblay President and Chief Executive Officer 1 Safe Harbour Statement - This news release contains "forward-looking information" and "forward-looking statements" (together, the "forward looking statements") within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the timing of the closing of the transaction described in this news release. These forward-looking statements are made as of the date of this news release. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which could cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements. Neither the Toronto Stock Exchange (“TSX”) nor its Regulation Services Provider (as that term is defined in the policies of the TSX) accepts responsibility for the adequacy or accuracy of this release. 2
